United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                        June 18, 2003

                                             Before

                            Hon. JOEL M. FLAUM, Chief Judge

                            Hon. RICHARD A. POSNER, Circuit Judge

                            Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 02-2529


Michael J. Hamm,                                      Appeal from the United States District
                      Plaintiff-Appellant,            Court for the Eastern District
                                                      of Wisconsin.
       v.
                                                      No. 00-C-1283
Weyauwega Milk Products, Inc.,
                   Defendant-Appellee.                William E. Callahan, Jr.,
                                                      Magistrate Judge.




                                         ORDER

       The slip opinion issued in the above-entitled cause on June 13, 2003, is amended as
follows: On page 1, in the lower court information, replace “ARGUED DECEMBER 10, 2003"
with “ARGUED DECEMBER 10, 2002.”